DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/13/2019 has been considered by examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a request processing module configured to receive…” in claim 11, 16. [Examiner’s note: this limitation is being interpreted to correspond to the processor described in paragraph 0066 of the instant specification, executing the algorithm described in paragraph 0037]
“a metadata index processing module configured to receive…” in claim 11, 13, 17-19. [Examiner’s note: this limitation is being interpreted to correspond to the processor described in paragraph 0055 of the instant specification, executing the algorithm described in paragraph 0064]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The  claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The limitation “means for receiving…” in claim 20 is being interpreted to correspond to the processor described in paragraph 0066 of the instant specification, executing the algorithm described in paragraph 0037]
The limitations “means for determining…”, “means for […] selecting…” and “means for retrieving…” in claim 20 are being interpreted to correspond to the processor described in paragraph 0055 of the instant specification, executing the algorithm described in paragraph 0064]


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazel et al. in US Patent Application Publication № 2013/0226931, hereinafter called Hazel.
In regard to claim 1, Hazel teaches a method, comprising: 
receiving a read request in a distributed storage system (“Database transactions may span datastores. Database transactions may span both local datastores and distributed datastores.” Paragraph 0183) associated with a second data object (“For example, retrieved information may be presented by a standard query mechanism such as SQL relations, objects, binary data and text.” Paragraph 0192) stored by the distributed storage system (“Group operations/transactions may be supported for all operations, e.g., Create, Read, Update, Delete (CRUD).” Paragraph 0079), wherein the second data object is identifiable by a second object identifier (“The information may be 
determining that a second segment index number that would identify a location of the second data object in a storage area of the distributed storage system is absent from a metadata index of the distributed storage system (i.e. no index is available);
in response to determining that the second segment index number is absent from the metadata index (paragraph 0115), selecting an incrementally lower index included in the metadata index, wherein the incrementally lower index is a first segment index number that identifies a location of a first data object in the storage area of the distributed storage system (“Incremental IRT file re-indexing may be performed on-demand, based on key requests. Consider an example of an empty summary index and a request for a key (create, update or read). In this case, no index may be available, so re-indexing may necessarily start at the end of the last IRT file and run backwards through the file.” Paragraph 0142; the selection of the incrementally lower index number is taught because the re-indexing runs backwards; further, “In-memory IRT summary indexes may be created by walking the segments of the IRT file backwards from its end. By definition, each later segment combination may necessarily contain a superset of keys in previously generated segments (e.g., later segments cover previous segments).” Paragraph 0140);
and retrieving the second data object (“Then, at 312, the organized information is presented or stored. In an aspect, the storage may be performed, e.g., by any combination of processor 104, main memory 108, display interface 102, display unit 130, and secondary memory 110 described in connection with FIG. 1. For example, retrieved information may be presented by a standard query mechanism such as SQL relations, objects, binary data and text.” Paragraph 0192) from the distributed storage system using the first segment index number (“As a transaction progresses, the keys it accesses and the values it modifies may be recorded in the Transaction object's Segment. Four example key/value access/update cases include (1) Created-this transaction created the key/ value, (2) Read-this transaction read the key/value, (3) Updated-this transaction updated the key/value, and (4) Deleted-this transaction deleted the key/value.” Paragraph 047; alternatively or additionally,” Unique information may be identified by key and value pointers and those pointers may identify, e.g., instances in time as well as space, thereby enabling Multi Version Concurrency Control (MVCC). Such segments may comprise said unique key and value pointers thereby supporting
MVCC primary and secondary indexes” paragraph 0212; note that “If the result is not available in main memory information is incrementally retrieved from the storage  medium from append only structures in 508. When information is retrieved, that information is organized ( e.g. ordered) in memory (i.e. segments) at 514 and memory is rechecked for results at 506. The process continues until results are found at 506 or no further information may be retrieved as determined by 512” paragraph 0218) and a first offset corresponding to the first segment index number (“After the begin transaction (including the end transaction entry) the UUID may be the file UUID where the transaction group was written. When a file UUID is written, Position is the group start offset into that file.” Paragraph 0187).

In regard to claim 2, Hazel further teaches that the distributed storage system includes the first data object and the second data object (i.e. first and second object values) identified by a first object identifier and the second object identifier (i.e.first and second key, “Such variable length segments may be generalized indexes into the state log of key/value pairs” paragraph 0205; note that pairs is plural); the first object identifier and the second object identifier are respectively stored in a first segment and a second segment of a plurality of segments (“The information may be stored, e.g., at 312, in variable length segments.” Paragraph 0197) of an append-only storage area of the distributed storage system (“Variable length segments may be stored on nontransient storage within append-only files which are limited in size and chained together through previous file identifiers in their headers. Such variable length segments may be generalized indexes into the state log of key/value pairs” paragraph 0205); the first segment and the second segment are respectively identified by the first segment index number and the second segment index number of a plurality of segment index numbers sequentially identifying respective sequential segments of the plurality of segments of the append-only storage area of the distributed storage system (“The segments may be stored by key and ordered by key in a segment tree and/or an information tree. When segments are stored by key and ordered by key in a segment tree, the segments may be purged from memory to non-transient storage and loaded from non-transient storage into memory.” Paragraph 0206; note that the keys are taught to be possibly ordered, “Keys within an LRT file may be ordered or unordered.” paragraph 0131, and possibly sequential, “Immutable ordered keys/values (e.g., keys created in sequential order mapped to values that never change) may require only LRT 
In regard to claim 12, it is substantially similar to claim 2, and accordingly is rejected under similar reasoning.


In regard to claim 3, Hazel further teaches that the second segment index number is absent from the metadata index further comprises: accessing the metadata index of the distributed storage system (i.e. by reading data), wherein: the metadata index includes a plurality of offsets associated with the plurality of segment index numbers, respectively (“After the begin transaction (including the end transaction entry) the UUID may be the file UUID where the transaction group was written. When a file UUID is written, Position is the group start offset into that file. When the Committed transaction flag is set, UUID is the committed transaction's UUID and the Position indicates the position of the Begin transaction record within the transaction log.” Paragraph 0187); the metadata index includes the first segment index number; and the first segment index number: identifies a location of the first data object; and excludes the second segment index number identifying a location of the second data object (“IRT files may reference keys in LRT files. Key references may be used when primary keys cannot be derived from values and secondary indexes are being used. Key references 
In regard to claim 13, it is substantially similar to claim 3, and accordingly is rejected under similar reasoning.


In regard to claim 4, Hazel further teaches that the retrieving the second data object, comprises: accessing the distributed storage system using a first offset corresponding to the first segment index number to read a first segment length in a first header of the first data object (“Each index file, LRT and IRT, may comprise key/value pointers to keys in LRT files and/or values in VRT files. When fixed size values are used, LRT value pointers may be implicit, e.g., sizeof(VRTFileHeader )+sizeof(value )*LRTKeyIndex).” Paragraph 0100); advancing, by the first segment length in the distributed storage system, to a second header corresponding to the second segment; and in response to the second header including the second segment index number (“In some example variations in accordance with aspects of the present invention, key sampling may start at the beginning of the LRT file, reading the first key and building an in-memory segment for that key. This process may then be repeated by "skipping forward" segment size and obtaining the key at that location. Among other things, this method may build in in-memory summary index for the entire LRT file.” 
In regard to claim 14, it is substantially similar to claim 4, and accordingly is rejected under similar reasoning.


In regard to claim 5, Hazel further teaches that the storage area of the distributed storage system comprises a plurality of lanes (i.e. datastores, “Transaction delineation may be performed both within and among datastores. Group delimiters may identify transactions within datastore files. Transactions among datastores may be identified by an append-only transaction log, referencing the transaction's groups within each datastore.” Paragraph 0184); each lane of the plurality of lanes includes a plurality of segments of an append-only storage area of the distributed storage system (“Both such datastores may be treated the same or similarly.” paragraph 0183); and the plurality of segments in each lane of the plurality of lanes is respectively identified by a plurality of segment index numbers sequentially identifying sequential segments of the plurality of segments of the append-only storage area of the distributed storage system (“In some example implementations, all segments may be written in append-only mode and record the last indexed position of the LRT NRT file. This function allows indexing to resume from the last index location (instead of re-indexing the entire LRTNRT file) in 
In regard to claim 14, it is substantially similar to claim 5, and accordingly is rejected under similar reasoning.


In regard to claim 6, Hazel further teaches that each of the first data object and the second data object further includes a lane identifier identifying one lane of the plurality of lanes (i.e. in its LRT files, “When a datastore is mounted, an in-memory summary index may be created from its LRT and IRT files. This operation may require the mounting process to understand how to interpret and combine LRT and IRT file indexes. If a datastore is composed of ordered immutable keys only, LRT files may necessarily be present. The mounting process in this case may build the in-memory summary index from the LRT files using the process described in "LRT File Indexing".” Paragraph 0156).
In regard to claim 15, it is substantially similar to claim 6, and accordingly is rejected under similar reasoning.


In regard to claim 7, Hazel further teaches storing the first data object and the second data object in a first segment and a second segment, respectively (“The Identifying key prefixes and encoding them once per segment may reduce this data redundancy
 generating the metadata index including the first segment index number and the second segment index number respectively associated with the first offset and a second offset (“In-memory IRT summary indexes may be created by walking the segments of the IRT file backwards from its end.” Paragraph 0140), wherein: 
the first offset designates a first distance from a beginning of the storage area to a beginning of the first segment in the storage area (i.e. first segment pointer); and the second offset designates a second distance from a beginning of the storage area to a beginning of the second segment in the storage area (i.e. second segment pointer, “Pointers within IRT files may be implicit if segments are referencing contiguous fixed size values or contiguous fixed sized keys. In this case, one explicit pointer is required for each contiguous segment” paragraph 0101); 
and in response to the metadata index satisfying an excessive metadata index size threshold, deleting the second segment index number and the second offset from the metadata index (“When memory pressure requires cached keys and values to be removed from memory, segments may be purged. FIG. 27C illustrates an example logical representation of a purged segment 1 information tree.” Paragraph 0110).
In regard to claim 16, it is substantially similar to claim 7, and accordingly is rejected under similar reasoning.


In regard to claim 8, Hazel further teaches that deleting the second segment index number and the second offset from the metadata index comprises at least one of: selecting at least some of the plurality of segment index numbers and offsets to delete 
In regard to claim 17, it is substantially similar to claim 8, and accordingly is rejected under similar reasoning.


In regard to claim 9, Hazel further teaches that: in subsequent iterations where the metadata index again satisfies the excessive metadata index size threshold, deleting one or more of the plurality of segment index numbers (“when memory pressure demands purging of both segment information and segments. Thus, in-memory segments for these example implementations may need to represent incremental/incomplete indexes.” Paragraph 0113).
In regard to claim 18, it is substantially similar to claim 9, and accordingly is rejected under similar reasoning.


In regard to claim 10, Hazel further teaches that a copy of the metadata index is stored in a metadata storage area of the distributed storage system “(The segments may be stored by key and ordered by key in a segment tree and/or an information tree. 
In regard to claim 19, it is substantially similar to claim 10, and accordingly is rejected under similar reasoning.

In regard to claim 11, Hazel teaches a distributed storage system, comprising: 
A request processing module (i.e. computer system, as shown in Fig. 1, element 100, including processor, as described in paragraph 0057 and Fig. 1, element 104, executing software, as described in paragraph 0061 and receiving data over the communication interface as showin in Fig. 1, element 124 and described in paragraph 0060) configured to receive a read request (e.g. as shown in Fig. 4, element 402) in a distributed storage system (“Database transactions may span datastores. Database transactions may span both local datastores and distributed datastores.” Paragraph 0183) associated with a second data object (“For example, retrieved information may be presented by a standard query mechanism such as SQL relations, objects, binary data and text.” Paragraph 0192) stored by the distributed storage system (“Group operations/transactions may be supported for all operations, e.g., Create, Read, Update, Delete (CRUD).” Paragraph 0079), wherein the second data object is identifiable by a second object identifier (“The information may be created, 
and a metadata index processing module (i.e. computer system, as shown in Fig. 1, element 100, including processor, as described in paragraph 0057 and Fig. 1, element 104, executing software, as described in paragraph 0061) configured to:
determine that a second segment index number that would identify a location of the second data object in a storage area of the distributed storage system is absent from a metadata index of the distributed storage system (i.e. no index is available);
in response to determining that the second segment index number is absent from the metadata index (paragraph 0115), select an incrementally lower index included in the metadata index, wherein the incrementally lower index is a first segment index number that identifies a location of a first data object in the storage area of the distributed storage system (“Incremental IRT file re-indexing may be performed on-demand, based on key requests. Consider an example of an empty summary index and a request for a key (create, update or read). In this case, no index may be available, so re-indexing may necessarily start at the end of the last IRT file and run backwards
and retrieve the second data object (“Then, at 312, the organized information is presented or stored. In an aspect, the storage may be performed, e.g., by any combination of processor 104, main memory 108, display interface 102, display unit 130, and secondary memory 110 described in connection with FIG. 1. For example, retrieved information may be presented by a standard query mechanism such as SQL relations, objects, binary data and text.” Paragraph 0192) from the distributed storage system using the first segment index number (“As a transaction progresses, the keys it accesses and the values it modifies may be recorded in the Transaction object's Segment. Four example key/value access/update cases include (1) Created-this transaction created the key/ value, (2) Read-this transaction read the key/value, (3) Updated-this transaction updated the key/value, and (4) Deleted-this transaction deleted the key/value.” Paragraph 047; alternatively or additionally,” Unique information may be identified by key and value pointers and those pointers may identify, e.g., instances in time as well as space, thereby enabling Multi Version Concurrency Control (MVCC). Such segments may comprise said unique key and value pointers thereby supporting
MVCC primary and secondary indexes” paragraph 0212; note that “If the result is not available in main memory information is incrementally retrieved from the storage  medium from append only structures in 508. When information is retrieved, that information is organized ( e.g. ordered) in memory (i.e. segments) at 514 and memory is rechecked for results at 506. The process continues until results are found at 506 or no further information may be retrieved as determined by 512” paragraph 0218) and a first offset corresponding to the first segment index number (“After the begin transaction (including the end transaction entry) the UUID may be the file UUID where the 

In regard to claim 20, Hazel teaches a distributed storage system, comprising: 
Means (i.e. computer system, as shown in Fig. 1, element 100, including processor, as described in paragraph 0057 and Fig. 1, element 104, executing software, as described in paragraph 0061 and receiving data over the communication interface as showin in Fig. 1, element 124 and described in paragraph 0060) for receiving a read request (e.g. as shown in Fig. 4, element 402) in a distributed storage system (“Database transactions may span datastores. Database transactions may span both local datastores and distributed datastores.” Paragraph 0183) associated with a second data object (“For example, retrieved information may be presented by a standard query mechanism such as SQL relations, objects, binary data and text.” Paragraph 0192) stored by the distributed storage system (“Group operations/transactions may be supported for all operations, e.g., Create, Read, Update, Delete (CRUD).” Paragraph 0079), wherein the second data object is identifiable by a second object identifier (“The information may be created, read, updated and/or deleted as key/value pairs. Keys and values may be fixed length or variable length,” paragraph 0196); 
means for determining (i.e. computer system, as shown in Fig. 1, element 100, including processor, as described in paragraph 0057 and Fig. 1, element 104, executing software, as described in paragraph 0061)  that a second segment index number that would identify a location of the second data object in a storage area of the distributed 
segments are not known, the fact that there are missing segments may be determined from known segments.” Paragraph 0115, alternatively or additionally, “Incremental IRT file re-indexing may be performed on-demand, based on key requests. Consider an example of an empty summary index and a request for a key ( create, update or read). In this case, no index may be available, so re-indexing may necessarily start at the end of the last IRT file and run backwards through the file.” Paragraph 0142);
means (i.e. computer system as shown in fig. 1, element 100, including processor, as described in paragraph 0057 and Fig. 1, element 104, executing software, as described in paragraph 0061) for, in response to determining that the second segment index number is absent from the metadata index (paragraph 0115), selecting  an incrementally lower index included in the metadata index, wherein the incrementally lower index is a first segment index number that identifies a location of a first data object in the storage area of the distributed storage system (“Incremental IRT file re-indexing may be performed on-demand, based on key requests. Consider an example of an empty summary index and a request for a key (create, update or read). In this case, no index may be available, so re-indexing may necessarily start at the end of the last IRT file and run backwards through the file.” Paragraph 0142; the selection of the incrementally lower index number is taught because the re-indexing runs backwards; further, “In-memory IRT summary indexes may be created by walking the segments of the IRT file backwards from its end. By definition, each later segment combination may 
and means for retrieving (i.e. processor, as described in paragraph 0057 and Fig. 1, element 104, executing software, as described in paragraph 0061) the second data object (“Then, at 312, the organized information is presented or stored. In an aspect, the storage may be performed, e.g., by any combination of processor 104, main memory 108, display interface 102, display unit 130, and secondary memory 110 described in connection with FIG. 1. For example, retrieved information may be presented by a standard query mechanism such as SQL relations, objects, binary data and text.” Paragraph 0192) from the distributed storage system using the first segment index number (“As a transaction progresses, the keys it accesses and the values it modifies may be recorded in the Transaction object's Segment. Four example key/value access/update cases include (1) Created-this transaction created the key/ value, (2) Read-this transaction read the key/value, (3) Updated-this transaction updated the key/value, and (4) Deleted-this transaction deleted the key/value.” Paragraph 047; alternatively or additionally,” Unique information may be identified by key and value pointers and those pointers may identify, e.g., instances in time as well as space, thereby enabling Multi Version Concurrency Control (MVCC). Such segments may comprise said unique key and value pointers thereby supporting
MVCC primary and secondary indexes” paragraph 0212; note that “If the result is not available in main memory information is incrementally retrieved from the storage  medium from append only structures in 508. When information is retrieved, that information is organized ( e.g. ordered) in memory (i.e. segments) at 514 and memory is .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2013/0227236 teaches a system which stores packetized data with headers and retains data indicies for logical-to-physical translation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167